DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 21, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20190188895) in view of FAABORG (20180024623).
As to claim 1, Miller (Figs. 9A-32A) discloses a method for customizing a virtual space based on user posture (method of rendering user avatars in a real, virtual, or mixed reality environment based on user interaction [0052,0054]), the method comprising: 
determining that a user posture corresponds to a seated mode (determines whether the user is seated or standing [0059,0174,0192,0201,0241]); 

providing a first seated customization including: obtaining metrics for a floor height; and adjusting a system floor height based on the metrics for the floor height, wherein the system floor height sets a minimum height at which virtual objects can be placed, wherein the adjusting the system floor height causes the system floor height to be higher than the height of a real-world floor (Examiner includes citations for a second seated customization).
Miller does not expressly disclose providing a second seated customization including: setting a seated flag; surfacing the seated flag to a first application, wherein the first application makes a first operation mechanics adjustment based on the seated flag; and surfacing the seated flag to a second application, wherein the second application makes a second operation mechanics adjustment, different from the first operation mechanic adjustment, based on the seated flag.
FAABORG (Figs. 1-6) discloses providing a second seated customization including: setting a seated flag (seated posture is detected and forwarded to applications for use [0024,0027]); surfacing the seated flag to a first application, wherein the first application makes a first operation mechanics adjustment based on the seated flag; and surfacing the seated flag to a second application, wherein the second application makes a second operation mechanics adjustment, different from the first operation mechanic adjustment, based on the seated flag (each application provides different rules, properties, and configurations based on the posture information to adjust operating mechanics such as reach or prohibit specific mobility options for the plurality of applications in the VR space including a primary UI which adjusts content positions based on whether the user is seated [0024,0035,0039,0042,0048,0051]).
FAABORG in the system of Miller. The suggestion/motivation would have been to arrange virtual objects within a range of motion of the user when seated [0002,0008].
As to claim 21, Miller (Figs. 9A-32A) discloses a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process for customizing a virtual space based on user posture (instructions stored on a computer-readable medium instructing controller to operate and render user avatars in a real, virtual, or mixed reality environment based on user interaction [0052,0054,0099,0489]), the process comprising: 
determining that a user posture corresponds to a seated mode mode (determines whether the user is seated or standing [0059,0174,0192,0201,0241]), in response to the determining, setting a seated customization for the virtual space (customizes the avatar within the virtual environment based on the user posture [0052,0054]) by: 
providing a first seated customization including: obtaining metrics for a floor height; and adjusting a system floor height based on the metrics for the floor height, wherein the system floor height sets a minimum height at which virtual objects can be placed, wherein the adjusting the system floor height causes the system floor height to be higher than the height of a real-world floor (Examiner includes citations for a second seated customization). 
Miller does not expressly disclose providing a second seated customization including: setting a seated flag; and surfacing the seated flag to a first application, wherein the first application makes a first operation mechanics adjustment based on the seated flag; and surfacing the seated flag to a second application, wherein the second application makes a 
FAABORG (Figs. 1-6) discloses providing a second seated customization including: setting a seated flag (seated posture is detected and forwarded to applications for use [0024,0027]); surfacing the seated flag to a first application, wherein the first application makes a first operation mechanics adjustment based on the seated flag; and surfacing the seated flag to a second application, wherein the second application makes a second operation mechanics adjustment, different from the first operation mechanic adjustment, based on the seated flag (each application provides different rules, properties, and configurations based on the posture information to adjust operating mechanics such as reach or prohibit specific mobility options for the plurality of applications in the VR space including a primary UI which adjusts content positions based on whether the user is seated [0024,0035,0039,0042,0048,0051]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have altered application mechanics based on posture as taught by FAABORG in the system of Miller. The suggestion/motivation would have been to arrange virtual objects within a range of motion of the user when seated [0002,0008].
As to claim 28, Miller (Figs. 9A-32A) discloses a computing system for customizing a virtual space based on user posture (wearable system 200 renders user avatars in a real, virtual, or mixed reality environment based on user interaction [0052,0054,0099,0489]), the computing system comprising: 
one or more processors (local and remote processing modules 260 or 270 [0074,0077,0078,0085]); and 
one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process (instructions stored on a 
determining that a user posture corresponds to a seated mode (determines whether the user is seated or standing [0059,0174,0192,0201,0241]); 
in response to the determining, setting a seated customization for the virtual space by: 
providing a first seated customization including: obtaining metrics for a floor height; and adjusting a system floor height based on the metrics for the floor height, wherein the system floor height sets a minimum height at which virtual objects can be placed, wherein the adjusting the system floor height causes the system floor height to be higher than the height of a real-world floor (Examiner includes citations for a second seated customization). 
Miller does not expressly disclose providing a second seated customization including: setting a seated flag; and surfacing the seated flag to a first application, wherein the first application makes a first operation mechanics adjustment based on the seated flag; and surfacing the seated flag to a second application, wherein the second application makes a second operation mechanics adjustment, different from the first operation mechanic adjustment, based on the seated flag.
FAABORG (Figs. 1-6) discloses providing a second seated customization including: setting a seated flag (seated posture is detected and forwarded to applications for use [0024,0027]); surfacing the seated flag to a first application, wherein the first application makes a first operation mechanics adjustment based on the seated flag; and surfacing the seated flag to a second application, wherein the second application makes a second operation mechanics adjustment, different from the first operation mechanic adjustment, based on the seated flag (each application provides different rules, properties, and configurations based on the posture 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have altered application mechanics based on posture as taught by FAABORG in the system of Miller. The suggestion/motivation would have been to arrange virtual objects within a range of motion of the user when seated [0002,0008].
As to claim 6, FAABORG (Figs. 1-6) discloses setting the seated customization comprises providing the second seated customization (seated posture information is detected and passed to applications to individually adjust configurations [0024,0035,0039,0042,0048,0051]).
As to claim 26, FAABORG (Figs. 1-6) discloses setting the seated customization comprises providing the second seated customization (seated posture information is detected and passed to applications to individually adjust configurations [0024,0035,0039,0042,0048,0051]).
As to claim 29, FAABORG (Figs. 1-6) discloses setting the seated customization comprises providing the second seated customization (seated posture information is detected and passed to applications to individually adjust configurations [0024,0035,0039,0042,0048,0051]).

Allowable Subject Matter
Claims 2-5, 7-10, 22-25, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to amended independent claims 1, 21, and 28 and claims dependent thereon have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628